Citation Nr: 1602120	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for left knee disability, to include as secondary to service-connected bilateral pes planus.
 
 2. Entitlement to service connection for back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to May 1990 and from November 1990 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding video conference hearing has been requested by the Veteran.

In September 2015, the Veteran submitted a letter to the Board requesting, in sum, to reschedule her hearing as a video conference hearing because she could not attend on the date provided due to medical reasons.  Therefore, a remand is required in this case to schedule the Veteran for a video conference Board hearing so that she may provide evidence in support of her claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing in accordance with the procedures set forth at 38 C.F.R.  §§ 20.700(a), 20.704(a) (2015).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




